This is an appeal from an order and judgment dismissing plaintiff Abraham Ackerman's complaint upon motion by the defendants A. Kaufman, Anna Kaufman, his wife, and George Gray. The complaint was filed July 18, 1932, and was for an accounting. The grounds for the motion to dismiss were that the court had theretofore, on October *Page 93 
17, 1931, in cause No. 13403, enjoined and restrained plaintiff from bringing or instituting against Kaufman any action charging him with unlawfully appropriating, stealing or embezzling any of the said Ackerman's moneys or with using any of his moneys for the purposes of said Kaufman, or with conspiring with the Southern Arizona Bank  Trust Company or any of its officers or agents for the purpose of cheating or defrauding the said Ackerman, or taking any of his money or moneys that might be due him at any time prior to the fifteenth day of March, 1928; and from bringing any other actions against Kaufman for and on account of the matters and things alleged and set forth in the complaint of the said Ackerman in that certain action wherein Ackerman was plaintiff and these defendants were defendants, being cause No. 13228. This last action (13228) was commenced in March, 1931, and was for an accounting. Judgment therein was entered against Ackerman and upon appeal affirmed. 39 Ariz. 490,7 P.2d 946 (our No. 3120). The former (13403) was also appealed by Ackerman and is reported in 41 Ariz. 110,15 P.2d 966 (our No. 3229), to which we refer for a statement of the facts. The present action is a rehash of the questions involved in causes Nos. 13403 and 13228.
The bringing of this action was a clear violation of the court's injunction and the complaint was properly dismissed.
The judgment is affirmed.
LOCKWOOD and McALISTER, JJ., concur. *Page 94